Citation Nr: 1646650	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978, and from April 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in September 2015 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the Veteran and his representative have submitted a timely notice of disagreement (NOD) as to the issues of entitlement to service connection for thoracolumbar spine degenerative arthritis and headaches.  A statement of the case has not been issued to the Veteran.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he experiences anxiety and depression from dealing with his service-connected bilateral knee disabilities.  His medical records note he has been diagnosed with a number of psychiatric conditions, among them schizoaffective disorder, bipolar disorder, psychosis, anxiety disorder and polysubstance dependence in remission.  See, e.g., April 2008 VA examination; May 2013 VA psychiatry medication management note; May 2013 VA mental health note.

In September 2015, the Board remanded the Veteran's claim in order to afford the Veteran a VA examination with opinion on whether any diagnosed psychiatric condition was related to his active duty service, or whether any condition was caused or aggravated by his bilateral knee disabilities.

In January 2016, the Veteran was afforded a VA mental disorders examination which noted a diagnosis of bipolar disorder.  The examiner noted that the Veteran did not have more than one mental disorder diagnosed.  However, the VA examiner provided no comment on the validity of the other psychiatric diagnoses in the record.  For example, a February 2011 VA examiner's opinion that the Veteran's schizoaffective disorder was at least as likely as not caused by or a result of his military service (the February 2011 VA examiner added that the onset of the Veteran's psychiatric condition likely occurred prior to military service and was aggravated by situational stressors associated with his knee injury).  

In an accompanying opinion, the January 2016 VA examiner then provided an inconsistent statement, noting multiple times in his report that the Veteran was diagnosed with bipolar disorder, anxiety disorder and substance abuse in full remission, apparently based on diagnoses in the Veteran's medical record dated in August 2015 and January 2016.  The VA examiner appeared to provide a positive nexus opinion, stating that the Veteran's current mental health diagnoses of bipolar disorder, anxiety disorder and substance abuse in full remission was at least as likely as not (more than 50/50 probability) caused by or as a result of or was caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  The examiner stated that he based his opinion on the February 2011 VA examiner's opinion.  The VA examiner then provided a contradictory statement, concluding that it was less likely than not that the Veteran's bipolar disorder, anxiety disorder or substance abuse were caused by, a result of, or incurred in service.

In a February 2016 deferral, the Appeals Management Center returned the case to the January 2016 VA examiner in order to obtain an adequate opinion.  In a February 2016 addendum opinion, the January 2016 VA examiner stated there was no supporting evidence justifying whether a bilateral knee condition causes, or caused, or aggravates, a mental condition, i.e., schizoaffective disorder.  In addressing a question concerning the change in the Veteran's diagnosis from schizoaffective disorder to bipolar disorder, the VA examiner stated he was "conforming to - cannot change, cannot negate, cannot obviate - the evidence already established in the record."  However, the VA examiner provided no explanation for the change in diagnosis or discuss any of the inconsistencies in the examination report he provided.  

In light of the above-noted deficiencies, the Veteran should be scheduled for a new VA examination with a different examiner in order to obtain more responsive opinions as to the etiology of any diagnosed psychiatric condition.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination with a different VA examiner to determine the nature and likely etiology of any currently diagnosed psychiatric disability.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's presently diagnosed psychiatric conditions.  In answering this question, the VA examiner should specifically address treatment records in the Veteran's claims file indicating a number of psychiatric diagnoses and state whether the Veteran was diagnosed with any of these conditions during the period on appeal.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was caused by the Veteran's service-connected bilateral knee disabilities?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was aggravated by the Veteran's service-connected bilateral knee disabilities?  

The opinions provided thus far on this determinative issue have not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the January 2016 VA examiner provided no discussion of the multiple psychiatric diagnoses in the Veteran's medical records.  There was no discussion of whether any of these diagnoses were valid and no independent assessment was made of whether any prior psychiatric diagnosis was present during the appeal period and may have been either related to the Veteran's active duty service or secondary to his service-connected bilateral knee disabilities.  The VA examiner is specifically asked to comment on these prior mental health diagnoses in the opinion.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




